Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered. 
In the Instant Amendment, Claim(s) 1, 7, 11 and 14 has/have been amended; Claim(s) 1 and 7 is/are independent claims. Claims 1, 3 and 5-16 have been examined and are pending in this application.
The objections of claims 11, 12, 14 and 15 for having informalities are withdrawn because of the amendment as suggested.
The 112(b) rejections of claims 14 and 15 are withdrawn because of the amendment as suggested.

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive.
Applicant is arguing in the remarks (pages 7-10) that Wise fails to disclose various features recited in Applicant's amended claim 1. For example, Wise at least fails to disclose "the additional data includes information regarding imaging in the image sensor," and "the processing circuitry is configured to combine images indicated by the region image data of an object to be combined by matching signal levels of the images based on information regarding the imaging having been acquired from each of the plurality of image sensors, wherein combining the images includes combining a first image indicated by the first region image data from the first image sensor and a second image indicated by the second region image data from the second image sensor, the processing circuitry corrects a signal level of the first image by correcting a gain of the first region image data based on correction control information, and the correction control information is generated based on a gain of second region image data," as claimed by Applicant.”
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Wise does teach "the additional data includes information regarding imaging in the image sensor," and "the processing circuitry is configured to combine images indicated by the region image data of an object to be combined by matching signal levels of the images based on information regarding the imaging having been acquired from each of the plurality of image sensors” as argued by the Examiner in the previous actions. Thus, the Examiner respectfully maintains the position. 
However, the newly presented feature “wherein combining the images includes combining a first image indicated by the first region image data from the first image sensor and a second image indicated by the second region image data from the second image sensor, the processing circuitry corrects a signal level of the first image by correcting a gain of the first region image data based on correction control information, and the correction control information is generated based on a gain of second region image data” is taught by previously presented reference Adcock. Please see the detail in the obviousness rejections below.
While the Examiner maintains the position, the Examiner also provides below in the obviousness rejections how Adcock also teaches or discloses "the additional data includes information regarding imaging in the image sensor," and "the processing circuitry is configured to combine images indicated by the region image data of an object to be combined by matching signal levels of the images based on information regarding the imaging having been acquired from each of the plurality of image sensors, wherein combining the images includes combining a first image indicated by the first region image data from the first image sensor and a second image indicated by the second region image data from the second image sensor, the processing circuitry corrects a signal level of the first image by correcting a gain of the first region image data based on correction control information, and the correction control information is generated based on a gain of second region image data,"
For the reasons above, the Examiner respectfully submits that the combination of Wise and Adcock does teach or disclose the features as claimed in claims 1 and 7.
Moreover, Applicant is also arguing in the remarks (page 10) that As noted above, Wise merely performs a spatial combination of images. As such, the ordinarily skilled artisan would have no reason to look to the disclosure of Adcock to modify the Wise system in the fashion alleged in the Action.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wise discloses capturing images in different directions using multiple cameras surrounding the vehicle. Adcock teaches combining images captured at different angles to obtain a combined image with a wider angle than one image while also matching different signal levels of the images where the different signal levels are caused by different camera’s sensitivities. Thus, combining Wise and Adcock would provide a better and wider angle image surrounding the vehicle for Wise.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 14 recite the limitation "the correction gain information".  There is insufficient antecedent basis for this limitation in the claims. It appears that the Applicant wishes to claim “the correction control information” as defined in claim 1 or 7.
Claims 12 and 15 are also rejected for being dependent of the base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise (US 2019/0149751) In view of Adcock et al (US 10,009,551).
Regarding claim 1, Wise teaches An image processing apparatus, comprising:
communication circuitry (102) configured to communicate with each of a plurality of image sensors (cameras 101) configured to transmit, in respectively different packets (Figs. 3B, 6), additional data including region information (ROI information: ID , coordinates, size …) corresponding to a region set (A, B, C for each camera) with respect to a captured image for each region and region image data (A0…B1…C1…Clast for each camera) indicating an image for each row corresponding to the region (Figs. 1, 3A, 3B, 6; paras. 0036-0040, 0049-0051, 0064-0076), the plurality of image sensors including a first image sensor and a second image sensor (cameras 101), the region image data including first region image data and second region image data (A0…B1…C1…Clast for a first camera and A0…B1…C1…Clast for a second camera); and
processing circuitry (102) configured to process, in association with each region, the region image data acquired from each of the plurality of image sensors based on the region information included in the additional data acquired from each of the plurality of image sensors, wherein the region information includes a part of or all of identification information of the region, information indicating a position of the region, and information indicating a size of the region (the ROI information: ID , coordinates, size …) (Figs. 1, 3A, 3B, 6; paras. 0036-0040, 0049-0051, 0064-0076; processing to combine the region image data [A0…B1…C1…Clast] based on the ROI information to arrange them to their locations of how they were captured by the cameras), and
wherein the processing circuitry is configured to combine images indicated by the region image data acquired from each of the plurality of image sensors for each region (Figs. 1, 3A, 3B, 6; paras. 0036-0040, 0049-0051, 0064-0076; processing to combine the region image data [A0…B1…C1…Clast] based on the ROI information to arrange them to their locations of how they were captured by the cameras),
wherein the additional data includes information regarding imaging in the image sensor (paras. 0064-0075; ROI information: ID , coordinates, size, exposure/gain information…), and the processing circuitry is configured to combine images indicated by the region image data of an object to be combined by matching signal levels of the images based on information regarding the imaging having been acquired from each of the plurality of image sensors (Figs. 1, 3A, 3B, 6; paras. 0036-0040, 0049-0051, 0064-0076; combining the region image data [A0…B1…C1…Clast] based on the ROI information by matching/arranging/aligning signal levels of the region image data [A0…B1…C1…Clast] to their locations in a combined image for each camera),
but fails to teach
wherein combining the images includes combining a first image indicated by the first region image data from the first image sensor and a second image indicated by the second region image data from the second image sensor, the processing circuitry corrects a signal level of the first image by correcting a gain of the first region image data based on correction control information, and the correction control information is generated based on a gain of the second region image data.
However, in the same field of endeavor Adcock teaches
the additional data includes information regarding imaging in the image sensor, and the processing circuitry is configured to combine images indicated by the region image data of an object to be combined by matching signal levels of the images based on information regarding the imaging having been acquired from each of the plurality of image sensors (Figs. 1, 6; col. 6, lines 53-67; col. 7, lines 20-25; col. 8, lines 4-21; col. 10, lines 26-35; based on information regarding imaging in the image sensor: the right camera's camera exposure value and the left camera's camera exposure value, determining correction gains; applying the correction gains to images captured from two different sensitivity setting cameras to correct the sensitivity differences between the two cameras and smoothly match signal levels from one image to another before combining the two corrected images into a panoramic image);
wherein combining the images includes combining a first image indicated by the first region image data from the first image sensor and a second image indicated by the second region image data from the second image sensor, the processing circuitry corrects a signal level of the first image by correcting a gain of the first region image data based on correction control information, and the correction control information is generated based on a gain of the second region image data (Figs. 1, 6; col. 6, lines 53-67; col. 7, lines 20-25; col. 8, lines 4-21; col. 10, lines 26-35; “The effective exposure is the product of the spatially-varying gain and the camera exposure”; “The effective exposure might be computed from a smoothing of camera exposure values of the two cameras”; “The spatially-varying gain for the left image at a given pixel of the left image can then be calculated by dividing the effective exposure at that pixel by the left camera's camera exposure value. Similarly, spatially-varying gain for the right image at a given pixel of the right image can then be calculated by dividing the effective exposure at that pixel by the right camera's camera exposure value. Then, the stitched image can be generated from the left image with the left image's spatially-varying gain applied to it and from the right image with the right image's spatially-varying gain applied to it”; Adcock teaches combining the left image from the left camera and the right image from the right camera; correcting pixel of the left image by correcting the left camera's camera exposure value based on the effective exposure; the effective exposure is generated based on the right camera's camera exposure value and the left camera's camera exposure value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Adcock in Wise to have the additional data includes information regarding imaging in the image sensor, and the processing circuitry is configured to combine images indicated by the region image data of an object to be combined by matching signal levels of the images based on information regarding the imaging having been acquired from each of the plurality of image sensors; wherein combining the images includes combining a first image indicated by the first region image data from the first image sensor and a second image indicated by the second region image data from the second image sensor, the processing circuitry corrects a signal level of the first image by correcting a gain of the first region image data based on correction control information, and the correction control information is generated based on a gain of the second region image data for obtaining correction gains correcting sensitivity differences between two cameras so that a good panoramic image can be obtained yielding a predicted result.

Regarding claim 3, the combination of Wise and Adcock teaches everything as claimed in claim 1. In addition, Wise teaches wherein the processing circuitry is configured to combine images indicated by the region image data of an object to be combined by aligning relative positions of the images (Figs. 1, 3A, 3B, 6; paras. 0036-0040, 0049-0051, 0064-0076; processing to combine the region image data [A0…B1…C1…Clast] based on the ROI information to arrange/align them to their locations of how they were captured by the cameras).

Regarding claim 5, the combination of Wise and Adcock teaches everything as claimed in claim 1. In addition, Wise teaches wherein the communication circuitry is configured to switch among image sensors that are communication objects (Fig. 1; paras. 0036-0038; communication unit 102 can communicate/switch among multiple cameras 101).

Regarding claim 6, the combination of Wise and Adcock teaches everything as claimed in claim 1. In addition, Wise teaches wherein the packet is a long packet of MIPI (Mobile Industry Processor Interface Alliance) (Figs. 3B, 6; paras. 0049-0051).

Regarding claim 7, Wise teaches An image processing system, comprising:
a plurality of image sensors (cameras 101) configured to transmit, in respectively different packets (Figs. 3B, 6), additional data including region information (ROI information: ID , coordinates, size …) corresponding to a region set (A, B, C) with respect to a captured image for each region and region image data (A0…B1…C1…Clast) indicating an image for each row corresponding to the region (Figs. 1, 3A, 3B, 6; paras. 0036-0040, 0049-0051, 0064-0076), the plurality of image sensors including a first image sensor and a second image sensor (cameras 101), the region image data including first region image data and second region image data (A0…B1…C1…Clast for a first camera and A0…B1…C1…Clast for a second camera); and
an image processing apparatus (102-106), wherein the image processing apparatus includes:
communication circuitry configured to communicate with each of the plurality of image sensors (cameras 101); and
processing circuitry configured to process, in association with each region, the region image data acquired from each of the plurality of image sensors based on the region information included in the additional data acquired from each of the plurality of image sensors, wherein the region information includes a part of or all of identification information of the region, information indicating a position of the region, and information indicating a size of the region (the ROI information: ID , coordinates, size …) (Figs. 1, 3A, 3B, 6; paras. 0036-0040, 0049-0051, 0064-0076; processing to combine the region image data [A0…B1…C1…Clast] based on the ROI information to arrange them to their locations of how they were captured by the cameras), and
wherein the processing circuitry is configured to combine images indicated by the region image data acquired from each of the plurality of image sensors for each region (Figs. 1, 3A, 3B, 6; paras. 0036-0040, 0049-0051, 0064-0076; processing to combine the region image data [A0…B1…C1…Clast] based on the ROI information to arrange them to their locations of how they were captured by the cameras),
the additional data includes information regarding imaging in the image sensor (paras. 0064-0075; ROI information: ID , coordinates, size, exposure/gain information…), and the processing circuitry is configured to combine images indicated by the region image data of an object to be combined by matching signal levels of the images based on information regarding the imaging having been acquired from each of the plurality of image sensors (Figs. 1, 3A, 3B, 6; paras. 0036-0040, 0049-0051, 0064-0076; processing to combine the region image data [A0…B1…C1…Clast] based on the ROI information to match/arrange/align signal levels of the region image data [A0…B1…C1…Clast] to their locations of how they were captured by the cameras),
but fails to teach
wherein combining the images includes combining a first image indicated by the first region image data from the first image sensor and a second image indicated by the second region image data from the second image sensor, the processing circuitry corrects a signal level of the first image by correcting a gain of the first region image data based on correction control information, and the correction control information is generated based on a gain of the second region image data.
However, in the same field of endeavor Adcock teaches
the additional data includes information regarding imaging in the image sensor, and the processing circuitry is configured to combine images indicated by the region image data of an object to be combined by matching signal levels of the images based on information regarding the imaging having been acquired from each of the plurality of image sensors (Figs. 1, 6; col. 6, lines 53-67; col. 7, lines 20-25; col. 8, lines 4-21; col. 10, lines 26-35; based on information regarding imaging in the image sensor: the right camera's camera exposure value and the left camera's camera exposure value, determining correction gains; applying the correction gains to images captured from two different sensitivity setting cameras to correct the sensitivity differences between the two cameras and smoothly match signal levels from one image to another before combining the two corrected images into a panoramic image);
wherein combining the images includes combining a first image indicated by the first region image data from the first image sensor and a second image indicated by the second region image data from the second image sensor, the processing circuitry corrects a signal level of the first image by correcting a gain of the first region image data based on correction control information, and the correction control information is generated based on a gain of the second region image data (Figs. 1, 6; col. 6, lines 53-67; col. 7, lines 20-25; col. 8, lines 4-21; col. 10, lines 26-35; “The effective exposure is the product of the spatially-varying gain and the camera exposure”; “The effective exposure might be computed from a smoothing of camera exposure values of the two cameras”; “The spatially-varying gain for the left image at a given pixel of the left image can then be calculated by dividing the effective exposure at that pixel by the left camera's camera exposure value. Similarly, spatially-varying gain for the right image at a given pixel of the right image can then be calculated by dividing the effective exposure at that pixel by the right camera's camera exposure value. Then, the stitched image can be generated from the left image with the left image's spatially-varying gain applied to it and from the right image with the right image's spatially-varying gain applied to it”; Adcock teaches combining the left image from the left camera and the right image from the right camera; correcting pixel of the left image by correcting the left camera's camera exposure value based on the effective exposure; the effective exposure is generated based on the right camera's camera exposure value and the left camera's camera exposure value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Adcock in Wise to have the additional data includes information regarding imaging in the image sensor, and the processing circuitry is configured to combine images indicated by the region image data of an object to be combined by matching signal levels of the images based on information regarding the imaging having been acquired from each of the plurality of image sensors; wherein combining the images includes combining a first image indicated by the first region image data from the first image sensor and a second image indicated by the second region image data from the second image sensor, the processing circuitry corrects a signal level of the first image by correcting a gain of the first region image data based on correction control information, and the correction control information is generated based on a gain of the second region image data for obtaining correction gains correcting sensitivity differences between two cameras so that a good panoramic image can be obtained yielding a predicted result.

Regarding claims 8-10, claims 8-10 reciting features corresponding to claims 3, 5 and 6 are rejected for the same reasons above, respectively.

Regarding claim 11, the combination of Wise and Adcock teaches everything as claimed in claim 7. In addition, Adcock teaches wherein the matching of the signal levels is performed by obtaining the correction gain information for correcting respective sensitivity ratios of the image sensors (Figs. 1, 6; col. 6, lines 53-67; col. 8, lines 4-21; col. 10, lines 26-35; the effective exposure is generated based on the right camera's camera exposure value and the left camera's camera exposure value; applying correction gains to images captured from two different sensitivity setting cameras to correct the sensitivity differences between the two cameras and smoothly match signal levels from one image to another before combining the two corrected images into a panoramic image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Adcock in the combination of Wise and Adcock to have wherein the matching of the signal levels is performed by obtaining the correction gain information for correcting respective sensitivity ratios of the image sensors for correcting sensitivity differences between two cameras so that a good panoramic image can be obtained yielding a predicted result.

Regarding claim 12, the combination of Wise and Adcock teaches everything as claimed in claim 11. In addition, Adcock teaches wherein the respective sensitivity ratios are based on photoelectric conversion ratios of the image sensors (col. 6, lines 53-67; col. 1, lines 50-65; one camera has a camera exposure value of 1 and another camera has a camera exposure value of 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Adcock in the combination of Wise and Adcock to have wherein the respective sensitivity ratios are based on photoelectric conversion ratios of the image sensors for using different sensor conversion ratios of different cameras to acquire different images and correcting sensitivity differences between two cameras so that an improved panoramic image can be obtained yielding a predicted result

Regarding claim 13, the combination of Wise and Adcock teaches everything as claimed in claim 7. In addition, Adcock teaches wherein after matching of the signal levels, the processing circuitry is configured to align a relative position of an image indicated by the region image data using correction control information (Figs. 1, 6; col. 6, lines 53-67; col. 8, lines 4-21; col. 10, lines 26-35; after matching signal levels of two images captured from two different sensitivity setting cameras by determining correction gains for correcting the sensitivity differences between the two cameras, combining right position of the left image to left position of the right image using the correction gains or the exposure values as “correction control information” by overlapping/aligning the right position of the left image to the left position of the right image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Adcock in the combination of Wise and Adcock to have wherein after matching of the signal levels, the processing circuitry is configured to align a relative position of an image indicated by the region image data using correction control information using different sensor conversion ratios of different cameras to acquire different images and correcting sensitivity differences between two cameras so that an improved panoramic image can be obtained yielding a predicted result.

Regarding claims 14-16, claims 14-16 reciting features corresponding to claims 11-13 are also rejected for the same reasons above, respectively.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muramatsu (US 20120062694) having an image brightness adjuster to adjust gain of a dark image captured by a second camera to match a bright image captured a first camera using an exposure ratio determined by exposure times of the images. Muramatsu also teach some matching units that comparing images.
Higurashi et al (US 20030133019 A1) teaches brightness correction section 62 matching signal levels of images a and b based on an exposure time ratio before aligning the images a and b and combining the images (Figs. 14-16, 19).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696